       Case 4:19-cv-03757-HSG Document 18 Filed 08/25/20 Page 1 of 3



 1   XAVIER BECERRA
     Attorney General of California
 2   MARISA KIRSCHENBAUER
     Supervising Deputy Attorney General
 3   CARSON R. NIELLO
     Deputy Attorney General
 4   State Bar No. 329970
      455 Golden Gate Avenue, Suite 11000
 5    San Francisco, CA 94102-7004
      Telephone: (415) 510-3823
 6    Fax: (415) 703-5480
      E-mail: Carson.Niello@doj.ca.gov
 7   Attorneys for Defendants
     D. Dorsey and T. Boerum
 8

 9                            IN THE UNITED STATES DISTRICT COURT

10                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

11                                            OAKLAND DIVISION

12

13
     MAYITO GUZMAN,                                             4:19-cv-03757-HSG
14
                                               Plaintiff,       DEFENDANTS’ WAIVER OF REPLY
15                                                              AND DEMAND FOR JURY TRIAL
                    v.
16                                                              Judge:        The Honorable Haywood S.
                                                                              Gilliam, Jr.
17   D. DORSEY, et al. ,                                        Action Filed: June 27, 2019

18                                        Defendants.

19
20         TO PLAINTIFF MAYITO GUZMAN, PRO SE:

21         PLEASE TAKE NOTICE that Defendants D. Dorsey and T. Boerum (Defendants) waive

22   their right to reply to the complaint under 42 U.S.C. § 1997e(g). Additionally, Defendants

23   demand a trial by jury in this action.

24                                            WAIVER OF REPLY

25         This case is a prisoner action brought by Plaintiff Mayito Guzman. Defendants waive the

26   right to file an answer in reply to Plaintiff’s complaint under the Prison Litigation Reform Act

27   (PLRA). The PLRA authorizes a defendant to waive the right to reply to any inmate action,

28   specifies that such a waiver is not an admission of the complaint, and prohibits the court from
                                                            1
                                                 Defs.’ Waiver Reply & Demand for Jury Trial(4:19-cv-03757-HSG)
       Case 4:19-cv-03757-HSG Document 18 Filed 08/25/20 Page 2 of 3



 1   granting relief unless there is a reply. 42 U.S.C. § 1997e(g). It further authorizes the Court to

 2   require a defendant to reply "if it finds that the plaintiff has a reasonable opportunity to prevail on

 3   the merits." Id. To date, the Court has not ordered Defendants to file an answer to Plaintiff’s

 4   complaint.

 5                                     DEMAND FOR JURY TRIAL

 6         Additionally, under Federal Rule of Civil Procedure 38(b) and local rule 3-6, Defendants

 7   demand a trial by jury in this action.

 8

 9   Dated: August 25, 2020                                 Respectfully submitted,
10                                                          XAVIER BECERRA
                                                            Attorney General of California
11                                                          MARISA KIRSCHENBAUER
                                                            Supervising Deputy Attorney General
12

13
                                                            /s/ Carson R. Niello
14                                                          CARSON R. NIELLO
                                                            Deputy Attorney General
15                                                          Attorneys for Defendants
16   SF2020400929
     42318896.docx
17

18

19
20

21

22

23

24

25

26

27

28
                                                        2
                                                Defs.’ Waiver Reply & Demand for Jury Trial(4:19-cv-03757-HSG)
            Case 4:19-cv-03757-HSG Document 18 Filed 08/25/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

Case Name:      Guzman v. Dorsey, et al.                 No.    4:19-cv-03757-HSG

I hereby certify that on August 24, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
         DEFENDANTS’ WAIVER OF REPLY AND DEMAND FOR JURY TRIAL
Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
I am employed in the Office of the Attorney General, which is the office of a member of the
California State Bar at which member's direction this service is made. I am 18 years of age or
older and not a party to this matter. I am familiar with the business practice at the Office of the
Attorney General for collection and processing of correspondence for mailing with the United
States Postal Service. In accordance with that practice, correspondence placed in the internal
mail collection system at the Office of the Attorney General is deposited with the United States
Postal Service with postage thereon fully prepaid that same day in the ordinary course of
business.
I further certify that some of the participants in the case are not registered CM/ECF users. On
August 25, 2020, I have caused to be mailed in the Office of the Attorney General's internal mail
system, the foregoing document(s) by First-Class Mail, postage prepaid, or have dispatched it to
a third party commercial carrier for delivery within three (3) calendar days to the following non-
CM/ECF participants:


Mayito Guzman (AI2346)
California State Prison - Solano
P.O. Box 4000
Vacaville, CA 95696-4000
In Pro Se

I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on August 25,
2020, at San Francisco, California.


                N. Codling                                         /s/ N. Codling
                Declarant                                             Signature

SF2020400929
42318907.docx
